EXHIBIT 10.7

 

LEAK-OUT AGREEMENT

 

June 4, 2019

 

This agreement (the “Leak-Out Agreement”) is being delivered to you in
connection with an understanding by and between LGBTQ Loyalty Holdings, Inc., a
Delaware corporation (the “Company”), and Brian Neal (collectively, the
“Holder”).

 

Reference is hereby made to the Securities Purchase Agreement, dated June 4,
2019, by and among the Company and the certain purchasers signatory thereto (the
“SPA”) and the Registration Rights Agreement, dated June 4, 2019, incident
thereto (the “RRA”). Capitalized terms not defined herein shall have the meaning
set forth in the RRA. The Holder acknowledges that the Purchasers are permitting
the Company to include in the Registration Statement 17,666,666 shares of Common
Stock (subject to adjustment for splits, dividends and the like) owned as of the
date hereof by the Holder (the “Neal Securities”) in reliance upon Holder’s
execution of this Agreement. The Holder further acknowledges that all of the
Holder’s other securities other than the Neal Securities are subject to a
Lock-Up Agreement.

 

The Holder agrees solely with the Company that beginning on the date hereof (the
“Effective Date”) and ending on the date on which all of the Neal Securities
have been sold (such period, the “Restricted Period”), neither the Holder, nor
any Affiliate of such Holder (the “Holder’s Trading Affiliates”), collectively,
shall sell dispose or otherwise transfer, directly or indirectly, (including,
without limitation, any sales, short sales, swaps or any derivative transactions
that would be equivalent to any sales or short positions) during any Trading Day
during the Restricted Period (any such date, a “Date of Determination”), the
Neal Securities in an amount more than 5% of the trading volume of Common Stock
as reported by Bloomberg, LP for the applicable Date of Determination.

 

Notwithstanding anything herein to the contrary, during the Restricted Period,
the Holder may, directly or indirectly, sell or transfer in a private
transaction all, or any part, of the Neal Securities to any Person (an
“Assignee”), without complying with (or otherwise limited by) the restrictions
set forth in this Leak-Out Agreement; provided, that as a condition to any such
sale or transfer an authorized signatory of the Company and such Assignee duly
execute and deliver a leak-out agreement in the form of this Leak-Out Agreement
(an “Assignee Agreement”, and each such transfer a “Permitted Transfer”) and,
subsequent to a Permitted Transfer, sales of the Holder and the Holder’s Trading
Affiliates and all Assignees (other than any such sales that constitute
Permitted Transfers) shall be aggregated for all purposes of this Leak-Out
Agreement and all Assignee Agreements.

 



 

 

 

In connection with this Leak-Out Agreement, the Holder covenants and agrees to
provide notice to the Company and Pride Partners LLC as representative to the
Purchasers, within two (2) Trading Days after any sale of the Neal Securities,
stating the number of shares that were sold, the manner of sale and the number
of Neal Securities owned by the Holder following such sale. The address for such
notice shall be as set forth on the signature pages attached hereto with respect
to the Company and shall be [ ] with respect to the Purchasers.

 

This Leak-Out Agreement constitutes the entire agreement among the parties
hereto with respect to the subject matter hereof and supersedes all prior
negotiations, letters and understandings relating to the subject matter hereof
and are fully binding on the parties hereto.

 

This Leak-Out Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument. This Leak-Out
Agreement may be executed and accepted by facsimile or PDF signature and any
such signature shall be of the same force and effect as an original signature.

 

The terms of this Leak-Out Agreement shall be binding upon and shall inure to
the benefit of each of the parties hereto and their respective successors and
assigns.

 

This Leak-Out Agreement may not be amended or modified except in writing signed
by each of the parties hereto and signed by Pride Partners LLC as representative
to the Purchasers.

 

All questions concerning the construction, validity, enforcement and
interpretation of the Leak-Out Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of New York, without
regard to the principles of conflicts of law thereof. Each party agrees that all
legal Proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Leak-Out Agreement (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
partners, members, employees or agents) shall be commenced exclusively in the
state and federal courts sitting in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of the Leak-Out Agreement), and hereby irrevocably waives, and
agrees not to assert in any Action or Proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such Action or
Proceeding is improper or is an inconvenient venue for such Proceeding. Each
party hereby irrevocably waives personal service of process and consents to
process being served in any such Action or Proceeding by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Leak-Out Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any other manner
permitted by law. If any party shall commence an Action or Proceeding to enforce
any provisions of the Leak-Out Agreement, the prevailing party in such Action or
Proceeding shall be reimbursed by the non-prevailing party for its reasonable
attorneys’ fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such Action or Proceeding.

 

Each party hereto acknowledges that, in view of the uniqueness of the
transactions contemplated by this Leak-Out Agreement, the Company may not have
an adequate remedy at law for money damages in the event that this Leak-Out
Agreement has not been performed in accordance with its terms, and therefore
agrees that the Company shall be entitled to seek specific enforcement of the
terms hereof in addition to any other remedy it may seek, at law or in equity.

 

[The remainder of the page is intentionally left blank]

 

2

 

 



[Signature Page to Leakout]

 

  Sincerely,       LGBTQ LOYALTY HOLDINGS, INC.         By:   /s/ Robert Blair  
   Name: Robert A. Blair   Title:   Chief Executive Officer

 

Agreed to and Acknowledged:

 

“HOLDER”

 

/s/ Brian Neal   Brian Neal  

 

 

 

3

 

 